Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 23, 2019

The Court of Appeals hereby passes the following order:

A20D0177. MARVA MONROE v. EXCEL FEDERAL CREDIT UNION.

      In this collection action, the trial court entered summary judgment in favor of
Excel Federal Credit Union in the total amount of $11,304.93 and requiring the
defendant’s, Marva Monroe, answer to be sealed. Monroe then filed this timely
application for discretionary appeal.1 However, the order granting summary judgment
is subject to direct appeal.
      Pursuant to OCGA § 9-11-56 (h), “[a]n order granting summary judgment on
any issue or as to any party shall be subject to review by appeal.” Here, Monroe
seeks to challenge the grant of summary judgment in favor of Excel. This Court will
grant an otherwise timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j).
      Accordingly, this discretionary application is hereby GRANTED. Monroe
shall have ten days from the date of this order to file a notice of appeal in the trial
court. If Monroe has already filed a notice of appeal from the order at issue here, she
need not file a second notice. The clerk of the trial court is DIRECTED to include




      1
        Monroe originally filed her application in the Georgia Supreme Court, which
transferred the case to this Court after finding no basis for its jurisdiction. See Case
No. S20D0322 (transferred October 30, 2019).
a copy of this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/23/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.